Sterrett, J., concurring: In my judgment, the majority has reached the correct result based upon the facts at bar. It has concluded that the petitioner has proved the exclusive and regular use of a home office and has accepted respondent’s concession that such use was for the convenience of his employer, thereby satisfying two of the three applicable requirements to deductibility set forth in section 280A(a) and (c). The dissenters do not challenge these factual determinations, but rather focus their disagreement on the contention that the use to which the room was put was not a qualifying business use since the only business conducted therein was over the telephone. They suggest that, therefore, the room was not "used by patients, clients, or customers in meeting or dealing with the taxpayer in the normal course of his trade or business.” (Emphasis added.) They insist that some physical presence is required to satisfy the third requirement. No doubt, in most situations there will be the presence of a patient, client, or customer. A "meeting” will take place. However, the statute includes the words "or dealing” with the taxpayer by patients, etc., and in choosing the word "dealing” it is fair to assume that Congress must have meant something less than a face-to-face confrontation between a taxpayer and his patient. Otherwise, quite clearly the latter is a mere surplusage, and the rules of statutory construction prevent us from so concluding. United States v. Campos-Serrano, 404 U.S. 293, 301 (1971); United States v. Lexington Mill Co., 232 U.S. 399, 410 (1914). One dissenter repeatedly assumes that a physical presence is required, yet cites not one scintilla of legislative history to support the conclusion. Have the dissenters considered the case of a doctor who sets aside an early morning hour to receive telephone calls directly from patients? Suppose this is done in the home with a special number and the doctor himself answering the telephone. If the caller is not dealing with the doctor in every meaningful sense, what causes the patient to pick up his prescription at the drug store? Mental telepathy? What about the salesman who places orders, or accepts orders, over the telephone for some commodity. Has he had no dealings with the order taker or giver? What about the bookie who accepts wagers over the telephone. Try to tell a winner that no dealing was involved. In none of the foregoing hypotheticals did a physical presence occur, yet no one can reasonably argue that a meaningful business transaction did not take place in the home office. It is a simple fact of life that to some a telephone is the lifeblood of their business. What will the dissenters do when the age of video-telephone or closed-circuit television is fully upon us? Such transmission comes over a wire just as today’s everyday telephone conversation. Do we get one result when we talk to someone over a telephone wire and another result when we see their picture over a wire? Is one "dealing” and one not? It is contended that the use requirement is not met because the customer, client, or patient is not using the taxpayer’s facility when he merely telephones the taxpayer at his home office. Patently it takes two to make a telephone call, video or otherwise; one end is of no value without the other. I submit that we should not engage in quibbling. One dissent sounds a particularly sour note, implying that the effect of the decision is to permit a deduction for every doctor or salesman who answers a telephone at night. A red herring, I submit. The threshold requirement of exclusivity— the taxpayer’s difficult burden — should eliminate any concern that such gross abuse will succeed. To suggest that the patient, customer, or client must appear personally on the scene to talk to the taxpayer or his nurse or his secretary is not to protect the integrity of the statutory scheme to eliminate home-office abuse, but rather is to add, judicially, a new requirement of personal appearance. It defies reality. Fay, Wiles, and Kórner, JJ., agree with this concurring opinion.